Case: 1:20-cv-04699 Document #: 51-2 Filed: 09/08/20 Page 1 of 3 PageID #:863




                      Exhibit A
           Case: 1:20-cv-04699 Document #: 51-2 Filed: 09/08/20 Page 2 of 3 PageID #:864




From:                 Katrina Carroll <kcarroll@carlsonlynch.com>
Sent:                 Tuesday, August 11, 2020 5:20 PM
To:                   Amy Keller
Cc:                   Lesley Weaver; Angelica Ornelas; Jon Jagher
Subject:              Re: In re TikTok Mediation



       Thanks for reaching out, Amy. I understand Lesley called Jon separately, so I am adding him to this chain.



       As you know, we have been preparing for Thursday’s mediation for over two months and have
       repeatedly invited counsel from the cases pending in the Northern District of California to attend (you
       and Leslie included). The mediation attendee list is now set and includes highly qualified counsel from
       the ND Cal cases and we are confident that all members of the class will be more than adequately
       represented.


Sent from my iPhone



       On Aug 11, 2020, at 11:17 AM, Amy Keller <akeller@dicellolevitt.com> wrote:


       Katrina,

       Now that things have settled down and the JPML decided that the litigation is heading to the Northern
       District of Illinois, we believe that it makes sense and is in our clients’ (and the other class members we
       represent in our complaints) best interests that we should participate in the mediation. Please let us
       know if there’s anything we can do to assist with preparation, and—if you could—arrange for us to
       receive copies of any materials exchanged thus far.

       Thanks so much,

       Amy

                                Amy E. Keller
       <image001.jpg>           DICELLO LEVITT GUTZLER
                                Ten North Dearborn Street
                                Sixth Floor
                                Chicago, Illinois 60602

                                312.214.7900
       This transmission may contain privileged and confidential information meant for the intended
       recipient only. If you have received this email in error, please notify the sender and
       permanently delete this email and any attachments.

       Gender pronouns: she/her/hers




                                                                 1
   Case: 1:20-cv-04699 Document #: 51-2 Filed: 09/08/20 Page 3 of 3 PageID #:865




This email has been scanned for spam and viruses. Click here to report this email as spam.




                                                   2
